DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 02/03/22. Claims 1-5 and 8-12 have been amended, claims 7 and 14-19 have been cancelled and claims 20-26 have been newly added. Claims 1, 8 and 20-26 are examined herein. The amendments to claims 3 and 10 are drawn to a non-elected embodiment from the restriction requirement of 08/20/21 and are therefore withdrawn along with their dependent claims (claims 4-6 and 11-13). 

Election/Restrictions
 	Amended claims 3 and 10 are directed to non-elected figures 7-9, detailing the support band extending around an entire circumference of the waistband. Applicant elected figures 1-3, which detail the support band extending only along the back and sides of the waistband, not the entire circumference of the waistband. Therefore, claims 3 and 10 and claims 4-6 and 11-13 that depend therefrom are withdrawn from considerations at this time.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the limitation “wherein the support band is bonded to an interior or exterior of the waistband of the leggings with a first film” as amended into claims 1 and 8 needs to be provided in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “wherein the first film bonds the back support panel of the support band to the interior or exterior of the leggings and a second film bonds the front support panel of the support band to the interior or exterior of the leggings, further wherein the first film is a different material compared to the second film” as amended into claim 5.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “wherein the first film bonds the back support panel to the interior or exterior of the piece of clothing and a second film bonds the front support panel to the interior or exterior of the clothing, further wherein the first film is a different material compared to the second film” as amended into claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 20, 22 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradstreet et al. (US 8,555,415).
In regard to claim 1, Bradstreet et al. teaches an article of clothing comprising: leggings having a waistband (Figs. 1 and 2; apparel: 100); and, a support band extending around at least a portion of a circumference of the waistband (support band: 132, waistband: 131), wherein the support band (132) is bonded to an interior or exterior of the waistband of the leggings with a first film (first film: 133)(column 4, lines 55-67 through column 5, lines 1-5 detailing the bonding of the film to attach layers 131 and 132).  

    PNG
    media_image1.png
    716
    570
    media_image1.png
    Greyscale

 	
 	In regard to claim 8, Bradstreet et al. teaches an article of clothing comprising: a piece of clothing having a waistband (see Figs. 1 and 2, apparel 100, with waistband: 111), a support band extending around the waistband (support band: 132 and waistband: 131), wherein the 

 	In regard to claims 20 and 25, Bradstreet et al. teaches wherein the first film includes thermoplastic polyurethane (column 4, lines 55-67 through column 5, lines 1-5 detailing the film being polyurethane).   

 	In regard to claims 22 and 26, Bradstreet et al. teaches wherein the first film is perforated (see perforation in annotated above that is a cutaway of figure 7 showing the other perforations).  

 	In regard to claim 24, Bradstreet et al. teaches wherein the first film is two-ply (film 133, 133: see annotated figure above).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradstreet et al. (US 8,555,415).
Bradstreet et al. fails to specifically teach the bond strength of the film after fusing. 
In regard to claim 23, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the bond strength after fusing to be in the range of 40oz / l 500gf - 80oz I 3000gf, since the bond strength of the film being in the range of 40oz / l 500gf - 80oz I 3000gf would provide a film that bonds two layers of the waistband together with a strength that would withstand washing and wearing multiple times. An artisan of ordinary skill in the art would be able to determine the proper bond strength of a film based upon the materials dimensions, weights, compositions and desired end use of the garment. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradstreet et al. (US 8,555,415) in view of Applicant’s Specification and disclosure of PBT 510 available by Chargeurs Fashion Technologies (see paragraphs 0035, 0037 and 0040).
 	Bradstreet et al. fails to teach the first film being 10 mils in thickness. 

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the bonding film of Bradstreet et al. in the 10 mils thickness as taught by PBT 510, since the bonding film of Bradstreet et al. being 10 mils in thickness would provide a bonding film that provides sufficient support and strength to the panels attached thereto reinforcing the waistband and providing a secure attachment there between.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732